 
SECURITIES EXCHANGE AGREEMENT
 
This Securities Exchange Agreement (this “Agreement”) is dated as of March 18,
2010, between among Sunway Global, Inc., a Nevada corporation (the “Company”),
and each security holder identified on the signature pages hereto (each,
including its successors and assigns, a “Holder” and collectively, the
“Holders”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with each Holder, and each
Holder, severally and not jointly, desires to exchange with the Company,
securities of the Company as more fully described in this Agreement.
 
WHEREAS, the Holders currently hold certain warrants as set forth in Schedule A
(the (“Warrants”), that are exercisable for shares of Company Common Stock with
$0.0000001 par value per share (“Common Stock”).
 
WHEREAS, the Holders intend to exchange the Warrants pursuant to this Agreement,
for shares of the Common Stock of the Company.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Holder agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1            Definitions.  In addition to the terms defined elsewhere in this
Agreement the following terms have the meanings set forth in this Section 1.1:
 
“Closing” means the closing of the exchange pursuant to Section 2.
 
“Closing Date” means the day, when all of the Transaction Documents have been
executed and delivered to the applicable Parties, all Closing Conditions as set
forth in Section 2.5 have been met, and all conditions precedent to (i) the
Holders’ obligations to deliver the Securities to be exchanged and (ii) the
Company’s obligations to deliver the Common Stock have been satisfied or waived.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Company Counsel” means Sichenzia Ross Friedman Ference LLP, with an address at
61 Broadway New York, New York 10006
 
“Principal Shareholders” shall mean the persons listed on Schedule A of the
Securites Escrow Agreement.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Qualified Financing” means an offering of Company’s equity securities with
minimum new proceeds to the Company of $10 million at a per share price
acceptable to the Company and the Holders.

 
 

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Securities Escrow Agreement” means the Securities Escrow Agreement entered into
between the Parties on the date of this Agreement.
 
“Signing” means the signing of the Transaction Documents by the Parties and
delivery of signed Transaction Documents to the Parties.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE Amex,
the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange or the OTC Bulletin Board.
 
“Transaction Documents” means this Agreement and the Securities Escrow Agreement
and all schedules and exhibits thereto.
 
“Vision” means Vision Opportunity Master Fund, Ltd. having its principal offices
at 20 W 55th street, 5th floor, New York, NY 10019.
 
ARTICLE II
 
EXCHANGE
 
2.1           Terms of Exchange. Subject to the terms and conditions set forth
herein, the Holders agree to exchange the Warrants for an aggregate of two
million (2,000,000) shares of Restricted Shares (the “Shares”) as set forth in
Schedule A, and the Company agrees to issue the Shares in exchange for the
Warrants.
 
2.2           Signing. The Signing will occur at the offices of the Company
Counsel or such other location as the parties shall mutually agree.
 
2.3           Deliveries Upon Signing. In connection with the Signing:
 
a)            the Company shall deliver or cause to be delivered to the Holders
this Agreement duly executed by the Company;
 
b)            the Principal Shareholders shall deliver or cause to be delivered
the following to Company Counsel each Holder the Securities Escrow Agreement
duly executed by each Principal Shareholder and the Company; and
 
c)            the Holders shall deliver or cause to be delivered to the Company
this Agreement duly executed by the Holder and to Company Counsel the Securities
Escrow Agreement duly executed by the Holder.
 
2.4           Closing. On the Closing Date, each Holder shall deliver to the
Company or to Company Counsel their Warrants and the Company shall deliver to
each Holder their respective shares of Common Stock pursuant to the terms of
this Agreement.  Upon satisfaction of the conditions set forth herein, the
Closing shall occur at the principal offices of the Company Counsel, or such
other location as the parties shall mutually agree.

 
 

--------------------------------------------------------------------------------

 
 
2.5           Closing Deliveries. At the Closing:
 
a)           the Company shall deliver or cause to be delivered to each Holder a
certificate evidencing the Shares;
 
b)           each Holder shall deliver or cause to be delivered to Company
Counsel such Holder’s Warrants endorsed such that the Warrants may be cancelled
by the Company; and
 
c)           the Principal Shareholders shall deliver to the Escrow Agent (as
defined in the Securities Escrow agreement) one million (1,000,000) shares of
Company’s Common Stock held by the Principal Shareholders in accordance with the
Securities Escrow Agreement.
 
2.6           Closing Conditions:
 
a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)           all obligations, covenants and agreements of each Holder required
to be performed at or prior to the Closing Date shall have been performed; and
 
(ii)           the delivery by each Holder of the items set forth in Section
2.5(b) of this Agreement.
 
b)           The respective obligations of the Holders hereunder in connection
with the Closing are subject to the following conditions being met:
 
(i)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;
 
(ii)          the delivery by the Company of the items set forth in Sections
2.5(a);
 
(iii)         the delivery by the Principal Shareholders of the items set forth
in Section 2.5(c) of this Agreement;
 
(iv)         simultaneously with or prior to the Closing, there shall have
occurred a closing of a Qualified Financing;
 
(v)          there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and
 
(vi)         from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market (except for any suspension of trading of limited duration agreed
to by the Company, which suspension shall be terminated prior to the Closing),
and, at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Holder, makes it impracticable or inadvisable to
perform the exchange at the Closing.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company hereby
makes the following representations and warranties to each Holder:
 
(a)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors of the Company or the Company’s stockholders
in connection therewith other than in connection with the Required
Approvals.  Each Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
3.2           Representations and Warranties of the Holders.  Each Holder, for
itself and for no other Holder, hereby represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows:
 
(a)           Organization; Authority.  Such Holder is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Holder of the transactions contemplated by the Transaction Documents have been
duly authorized by all necessary corporate or similar action on the part of such
Holder.  Each Transaction Document to which it is a party has been duly executed
by such Holder, and when delivered by such Holder in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such Holder,
enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)           Restricted Securities.  Such Holder understands that the Shares
are “restricted securities” and have not been registered under the Securities
Act of 1933 or any applicable state securities law and that certificates
evidencing the Shares may bear a legend to that effect.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Registration Rights. The Shares shall have the same registration
rights as the Common Stock underlying the Warrants as ste forth in Registration
Rights Agreement dated June 5, 2007 between the Company and certain purchasers
listed therein.
 
ARTICLE V
 
MISCELLANEOUS
 
5.1           Successors and Assigns .  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Holder (other than by
merger).  Any Holder may assign any or all of its rights under this Agreement to
any person to whom such Holder assigns or transfers any Warrants, provided that
such transferee agrees in writing to be bound, with respect to the
transferred Warrants, by the provisions of the Transaction Documents that apply
to the “Holders.”
 
5.2           Governing Law .  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or Proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or Proceeding is
improper or is an  inconvenient venue for such Proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.  If
either party shall commence an action or Proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
Proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or Proceeding.
 
5.3           WAIVER OF JURY TRIAL .  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(Signature Pages Follow)

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
SUNWAY GLOBAL, INC.
 
Address for Notice:
       
By:
/s/ Bo Liu
     
Name:
     
Title:
 
Tel:
     
Fax:



With a copy to (which shall not constitute notice):


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO SECURITIES EXCHANGE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Holder:
Vision Opportunity Master Fund, Ltd.
   
Signature of Authorized Signatory of Holder:
/s/ Adam Benowitz
   
Name of Authorized Signatory:
Adam Benowitz
   
Title of Authorized Signatory:
Director
   
Address for Notice of Holder:
20 W 55th Street, 5th floor, New York, NY 10019
   
Address for Delivery of Shares for Holder:
Same as above


 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO SECURITIES EXCHANGE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Holder:
Vision Capital Advantage Fund, LP
   
Signature of Authorized Signatory of Holder:
/s/ Adam Benowitz
   
Name of Authorized Signatory:
Adam Benowitz
   
Title of Authorized Signatory:
Authorized Signatory
   
Address for Notice of Holder:
20 W 55th Street, 5th floor, New York, NY 10019
   
Address for Delivery of Shares for Holder:
Same as above


 
 

--------------------------------------------------------------------------------

 

Schedule A



                           
Shares of
                             
Common
     
Warrants to be Exchanged
   
Stock to be
 
Shareholder
 
Warrant A
   
Warrant B
   
Warrant C
   
Warrant D
   
Issued
                                           
Vision Opportunity Master Fund, Ltd.
    4,265,613       2,132,806       3,864,817       1,932,409       1,771,870  
                                         
Vision Capital Advantage Fund, LP
    549,202       274,601       497,599       248,799       228,130  


 
 

--------------------------------------------------------------------------------

 